
	
		II
		110th CONGRESS
		2d Session
		S. 2775
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Kerry (for himself,
			 Mr. Obama, Mr.
			 Harkin, and Mrs. Clinton)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the Social
		  Security Act to treat certain domestically controlled foreign persons
		  performing services under contract with the United States Government as
		  American employers for purposes of certain employment taxes and
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Share Act of
			 2008.
		2.Certain domestically
			 controlled foreign persons performing services under contract with United
			 States Government treated as American employers
			(a)FICA
			 taxesSection 3121 of the
			 Internal Revenue Code of 1986 (relating to definitions) is amended by adding at
			 the end the following new subsection:
				
					(z)Treatment of
				certain foreign persons as American employers
						(1)In
				generalIf any employee of a foreign person is performing
				services in connection with a contract between the United States Government (or
				any instrumentality thereof) and any member of any domestically controlled
				group of entities which includes such foreign person, such foreign person shall
				be treated for purposes of this chapter as an American employer with respect to
				such services performed by such employee.
						(2)Domestically
				controlled group of entitiesFor purposes of this
				subsection—
							(A)In
				generalThe term
				domestically controlled group of entities means a controlled group
				of entities the common parent of which is a domestic corporation.
							(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
								(i)more than 50
				percent shall be substituted for at least 80 percent
				each place it appears therein, and
								(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
								A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(3)Liability of
				common parentIn the case of
				a foreign person who is a member of any domestically controlled group of
				entities, the common parent of such group shall be jointly and severally liable
				for any tax under this chapter for which such foreign person is liable by
				reason of this subsection.
						(4)Cross
				referenceFor relief from taxes in cases covered by certain
				international agreements, see sections 3101(c) and
				3111(c).
						.
			(b)Social Security
			 benefitsSubsection (e) of section 210 of the Social Security Act
			 (42 U.S.C. 410(e)) is amended—
				(1)by striking
			 (e) The term and inserting (e)(1) The
			 term,
				(2)by redesignating
			 paragraphs (1) through (6) as subparagraphs (A) through (F), respectively,
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)(A)If any employee of a
				foreign person is performing services in connection with a contract between the
				United States Government (or any instrumentality thereof) and any member of any
				domestically controlled group of entities which includes such foreign person,
				such foreign person shall be treated for purposes of this chapter as an
				American employer with respect to such services performed by such
				employee.
							(B)For purposes of this paragraph—
								(i)The term domestically
				controlled group of entities means a controlled group of entities the
				common parent of which is a domestic corporation.
								(ii)The term controlled group of
				entities means a controlled group of corporations as defined in section
				1563(a)(1) of the Internal Revenue Code of 1986, except that—
									(I)more than 50 percent shall
				be substituted for at least 80 percent each place it appears
				therein, and
									(II)the determination shall be made without
				regard to subsections (a)(4) and (b)(2) of section 1563 of such Code.
									A partnership
				or any other entity (other than a corporation) shall be treated as a member of
				a controlled group of entities if such entity is controlled (within the meaning
				of section 954(d)(3) of such Code) by members of such group (including any
				entity treated as a member of such group by reason of this
				sentence)..
				(c)Effective
			 dateThe amendment made by this section shall apply to services
			 performed after the date of the enactment of this Act.
			
